IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ULYSSES BERNARD                      NOT FINAL UNTIL TIME EXPIRES TO
WOODFAULK,                           FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-2816
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed April 7, 2015.

An appeal from the Circuit Court for Taylor County.
Gregory S. Parker, Judge.

Nancy A. Daniels, Public Defender, and Zachary F. Lawton, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Lauren Brudnicki, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., MARSTILLER and OSTERHAUS, JJ., CONCUR.